Case 8:21-mj-00197-DUTY Document 1 Filed 03/19/21 Page 1 of 8 Page ID #:1
 Case 8:21-mj-00197-DUTY Document 1 Filed 03/19/21 Page 2 of 8 Page ID #:2



                           A F F I D A V I T

     I, Mitchell A. Gangwish, being duly sworn, do hereby depose

and say:

     1.    I am a Deportation Officer (“DO”) with the United

States Department of Homeland Security (“DHS”), Immigration and

Customs Enforcement (“ICE”).      I have been a DO with ICE,

formerly known as the Immigration and Naturalization Service

(“INS”), since May 2016.     I am currently assigned to the Los

Angeles Enforcement and Removal Operations Unit, Santa Ana

office.

     2.    This affidavit is made in support of a criminal

complaint and arrest warrant charging ELANO SERRANO ZUNIGA, also

known as (“aka”) “Elano Serrano,” with a violation of Title 8,

United States Code, Section 1326(a), (b)(2) (Illegal Alien Found

in the United States Following Deportation or Removal).           The

facts set forth in this affidavit are based upon my personal

observations, my training and experience, and information

obtained from other law enforcement agents and witnesses.

     3.    On or about June 8, 2020, ICE received information

that SERRANO, a previously deported alien, was present in the

United States and was residing in the city of Santa Ana,

California.



                                    1
 Case 8:21-mj-00197-DUTY Document 1 Filed 03/19/21 Page 3 of 8 Page ID #:3



     4.     On or about September 24, 2020, DO Quynh Nguyen of the

ICE Orange County Fugitive Operations Team informed me of the

following information:

            a.   DO Nguyen obtained information that SERRANO had

returned to the United States after having been previously

deported.   DO Nguyen conducted a preliminary records check of

the ICE database which revealed Alien File (“A-File”) number

A77-300-393, was assigned and maintained for subject alien

SERRANO.    An “A File” is a file in which immigration records are

maintained for aliens admitted to or found in the United States.

The A-File usually contains photographs, fingerprints, court

records of conviction, and records relating to deportation or

other actions by DHS (or INS) with respect to the subject alien

for whom the A-File is maintained.

            b.   On or about September 24, 2020, DO Nguyen

conducted surveillance at SERRANO’s last known address in Santa

Ana, California.

            c.   While at that residence, DO Nguyen observed a

male he believed to be SERRANO based on photographs and physical

description on reports contained in SERRANO’s A-File.

     5.     On or about March 12, 2021, I obtained and reviewed a

printout of the data from the California Criminal Identification

Information (“CII”) and the Federal Bureau of Investigation

(“FBI”) Identification Record for SERRANO, the individual who is

                                    2
 Case 8:21-mj-00197-DUTY Document 1 Filed 03/19/21 Page 4 of 8 Page ID #:4



the subject of this affidavit.      I compared the data on these

documents to that found in the INS Central Index System (“CIS”)

under the assigned A-File.      I also compared the data from these

documents to the printout of the CII contained in the A-File.            I

found that the data from the CII contained in the A-File

contains the same FBI I.D. number found in the CIS, the CII, and

the FBI Identification Record that I obtained.         In addition, the

CII printout also reflects the convictions described below.

Based on this review, I believe that SERRANO is the same

individual who incurred the convictions described below and who

was ordered deported and/or removed as described in the A-File.

        6.   On or about March 15, 2021, I reviewed SERRANO’s A-

File.    A review of the A-File revealed the following information

and documents:

             a.   A Record of Deportable/Inadmissible Alien (Form

I-213), which indicated that INS Agent Diane Booker encountered

SERRANO on or about July 8, 2000, at or near Orange County Jail,

Orange County, California.

             b.   A Decision of the Immigration Judge showing that

SERRANO was ordered removed from the United States to Mexico by

Patrick Mcdermott, Immigration Judge, Los Angeles, California,

on June 16, 2004.

             c.   An executed Warrant of Removal/Deportation

indicating that SERRANO was officially removed and deported from

                                    3
 Case 8:21-mj-00197-DUTY Document 1 Filed 03/19/21 Page 5 of 8 Page ID #:5



the United States to Mexico on September 22, 2006, at the San

Ysidro Port of Entry, San Ysidro, California.

           d.    An executed Warrant of Removal/Deportation

indicating that SERRANO was officially removed and deported from

the United States to Mexico on July 31, 2013, at the Calexico

Port of Entry, Calexico, California.       I know from my training

and experience that a Warrant of Removal/Deportation is executed

each time a subject alien is removed and deported from the

United States by ICE (and its predecessor agency, INS) and

usually contains the subject’s photograph, signature, and/or

fingerprint.    The executed Warrant of Removal/Deportation in

SERRANO’s A-File contains his photograph, signature, and

fingerprint.

           e.    A record of conviction indicating that on or

about August 8, 2000, SERRANO was convicted of a Gang Member

Carrying a Loaded Firearm in Public, in violation of California

Penal Code Section(s) 12031(a)(1)/12031(a)(2)(c), in the

Superior Court of the State of California, County of Orange,

case number 00CF1839, for which SERRANO received a sentence of

365 days of imprisonment.

           f.    A record of conviction indicating that on or

about November 27, 2001, SERRANO was convicted of Short Barreled

Shotgun or Rifle Activity, in violation of California Penal Code

Section(s) 12020(a), in the Superior Court of the State of

                                    4
 Case 8:21-mj-00197-DUTY Document 1 Filed 03/19/21 Page 6 of 8 Page ID #:6



California, County of Orange, case number 01CF3100, for which

SERRANO received a sentence of three years of imprisonment.

           g.    A record of conviction indicating that on or

about April 20, 2010, SERRANO was convicted of two counts of

Carrying a Loaded Unregistered Firearm in Public, in violation

of California Penal Code Section(s) 12031(a)(1)/(a)(2)(F),

Street Terrorism, in violation of California Penal Code

Section(s) 186.22(a)(1), Possession of a Firearm by a Felon, in

violation of California Penal Code Section(s) 12021(a)(1), and a

sentence enhancement within the meaning of California Penal Code

Section(s) 667(a)(1), in the Superior Court of the State of

California, County of Orange, case number 10ZF0081, for which

SERRANO received a sentence of eight years of imprisonment.

     7.    On or about March 15, 2021, I reviewed the printouts

of ICE computer indices on SERRANO.       Based on my training and

experience, I know that the ICE computer indices track and

document each time an alien is deported from the United States

by ICE (or INS) or is granted permission to enter or re-enter

the United States.    The ICE computer indices confirmed that

SERRANO had been removed and deported on the dates indicated on

the Warrants of Removal/Deportation found in SERRANO’s A-File.

The ICE computer indices further indicated that SERRANO had not

applied for or obtained permission from the Attorney General or

his designated successor, the Secretary of Homeland Security, to

                                    5
 Case 8:21-mj-00197-DUTY Document 1 Filed 03/19/21 Page 7 of 8 Page ID #:7



re-enter the United States legally since SERRANO had last been

deported.

      8.    Based on my review of SERRANO’s A-File, I determined

that his A-File does not contain any record of him ever applying

or receiving permission from the Attorney General or his

designated successor, the Secretary of Homeland Security, to

legally re-enter the United States.       Based on my training and

experience, I know that such documentation is required to

re-enter the United States legally after deportation, and that

if such documentation existed, it would ordinarily be found in

SERRANO’s A-File.

      9.    Based on my review of the contents of A-File A077-300-

393, in particular the Warrant of Removals/Deportations

indicating that SERRANO had been removed and deported to Mexico

on two occasions, and my training and experience, I believe that

SERRANO is an alien, that is, a citizen of Mexico who illegally

re-entered the United States without permission.

///

///

///




                                    6
 Case 8:21-mj-00197-DUTY Document 1 Filed 03/19/21 Page 8 of 8 Page ID #:8



     10.   Based upon the information set forth above, there is

probable cause to believe that ELANO SERRANO ZUNIGA is in

violation of Title 8, United States Code, Section 1326(a),

(b)(2) (Illegal Alien Found in the United States Following

Deportation or Removal).



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this WK
                   __ day of March
2021.


  DOUGLASF.McCORMICK
HONORABLE DOUGLAS F. McCORMICK
UNITED STATES MAGISTRATE JUDGE




                                    7
